Exhibit 10.2

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Fifth Amendment”) dated
May 7, 2018, by and among MVC CAPITAL, INC., a corporation formed under the laws
of the State of Delaware (the “Borrower”), MVC FINANCIAL SERVICES, INC., a
corporation formed under the laws of the State of Delaware, MVC CAYMAN, an
exempted company incorporated under the laws of the Cayman Islands, MVC GP II,
LLC, a limited liability company formed under the laws of the State of Delaware,
and MVC PARTNERS LLC, a limited liability company formed under the laws of the
State of Delaware, (collectively, the “Guarantors”, and each a “Guarantor”), the
financial institutions or entities from time to time parties to the Loan
Agreement (as such term is defined herein) (collectively, the “Lenders”, and
each a “Lender”), and SANTANDER BANK, N.A., as agent (the “Agent”), and WINTRUST
BANK, as syndication agent (“Wintrust”).

 

BACKGROUND

 

WHEREAS, Borrower, Lenders and Agent are parties to a Credit and Security
Agreement dated as of December 9, 2015 (as same has been and may be further
modified, amended, supplemented and/or restated from time to time, the “Credit
Agreement”). Capitalized terms used herein shall have the meanings given to them
in the Credit Agreement unless otherwise specified.

 

WHEREAS, Borrower has requested that the Agent and the Lenders amend the Credit
Agreement as described in this Fifth Amendment.

 

WHEREAS, Agent and Lenders are willing to amend certain terms and conditions of
the Credit Agreement and grant the requested waivers as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                                      Amendments to Credit Agreement.  As of
the date hereof, the Credit Agreement is amended as follows:

 

1.1                               Definitions.  Section 1.1 of the Credit
Agreement is amended by the addition, the deletion or the amendment and
restatement of the following definitions, as applicable, to read in their
entirety as follows:

 

(a)                                 Subsection (k) of the definition of
Permitted Indebtedness is hereby amended and restated to read as follows:

 

“(k)                           unsecured Indebtedness and unsecured Guaranty
Obligations for Indebtedness of the Portfolio Companies not otherwise permitted
by the other clauses of this definition in an aggregate principal amount not to
exceed Ten Million Dollars ($10,000,000).”

 

(b)                                 Subsection (b) of the definition of
Permitted Investments is hereby amended and restated to read as follows:

 

--------------------------------------------------------------------------------


 

“(b)                           Investments consisting of (i) the Debt
Investments listed on Schedule 7.26(b), (ii) the Equity Investments listed on
Schedules 7.26(a) and (c), and (iii) “follow-on” Investments consisting of Debt
Investments or Equity Interests in Portfolio Companies currently owned by Credit
Parties in an aggregate amount not to exceed Twenty-Eight Million Five Hundred
Thousand and 00/100 Dollars ($28,500,000);”

 

(c)                                  The following new definition shall be
inserted in the appropriate alphabetical order:

 

““Fifth Amendment Closing Date” means May 7, 2018.”

 

1.2                               Section 2.4(a).  Section 2.4(a) of the Credit
Agreement is amended and restated in its entirety to read as follows:

 

“(a)                           Letters of Credit. Subject to the terms and
conditions of this Agreement, the Lenders agree to incur, from time to time,
upon the request of Borrower and for Borrower’s account, Letter of Credit
Obligations by Agent causing Letters of Credit to be issued by a bank or other
legally authorized Person selected by or acceptable to Agent in its sole
discretion (each, an “L/C Issuer”) for such Borrower’s account, which may be
guaranteed by Agent; provided, that if the L/C Issuer is a Lender, then such
Letters of Credit shall not be guaranteed by Agent but rather each Lender shall,
subject to the terms and conditions hereinafter set forth, purchase (or be
deemed to have purchased) risk participations in all such Letters of Credit
issued with the written consent of Agent, as more fully described in
Section 2.4(b)(ii) below. The initial L/C Issuer shall be Santander Bank, N.A.
and all Letters of Credit issued by Santander Bank, N.A. shall be issued in its
capacity as a Lender, not as Agent. The aggregate amount of all Letter of Credit
Obligations relating to the issuance of Letters of Credit shall not at any time
exceed Fifteen Million Dollars ($15,000,000); provided, however, in no event
shall Agent cause a Letter of Credit to be issued to the extent that (i) Agent
is in receipt of written notice that the conditions precedent set forth in
Section 6 of this Agreement cannot be satisfied or (ii) the face amount of such
Letter of Credit would then cause the sum of (x) the outstanding Revolving Loans
plus (y) outstanding Letters of Credit, to exceed Borrowing Availability. All
Letters of Credit shall be payable in Dollars. No standby Letter of Credit shall
have an expiry date that is more than one year following the date of issuance
thereof and no commercial Letter of Credit shall have an expiry date that is
more than 90 days following the date of issuance thereof, unless otherwise
determined by the Agent, in its sole discretion, and neither Agent nor Lenders
shall be under any obligation to incur Letter of Credit Obligations in respect
of, or purchase risk participations in, any Letter of Credit having an expiry
date that is later than the Final Maturity Date.

 

1.3                               No Other Changes. Except as explicitly amended
by this Fifth Amendment, all of the terms and conditions of the Credit Agreement
shall remain in full force and effect and shall apply to all Revolving Loans and
Letters of Credit thereunder.

 

2.                                      Conditions Precedent. This Fifth
Amendment shall be effective when the Agent shall have received an executed copy
hereof and each of the following documents (collectively,

 

2

--------------------------------------------------------------------------------


 

the “Fifth Amendment Documents”):

 

(a)                                 this Fifth Amendment duly executed;

 

(b)                                 the Acknowledgment and Agreement of
Guarantors set forth at the end of this Fifth Amendment, duly executed by the
Guarantor; and

 

(c)                                  payment of an amendment fee to the Agent
for the benefit of the Lenders in an amount equal to Six Thousand Dollars
($6,000), which fee shall be fully earned, irrevocable, due and payable on the
Fifth Amendment Closing Date.

 

3.                                      Representations and Warranties. Borrower
hereby represents and warrants to Agent and Lenders as follows:

 

(a)                                 Borrower has all requisite power and
authority to execute this Fifth Amendment and the other Fifth Amendment
Documents and to perform all of its obligations hereunder and thereunder, and
the Fifth Amendment Documents have been duly executed and delivered by Borrower
and constitute the legal, valid and binding obligation of Borrower, enforceable
in accordance with their terms, subject to applicable Federal and state
bankruptcy and insolvency laws affecting generally the rights of creditors.

 

(b)                                 The execution, delivery and performance by
Borrower of this Fifth Amendment and the other Fifth Amendment Documents have
been duly authorized by all necessary corporate action and do not (i) require
any authorization, consent or approval by any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
(ii) violate any provision of any law, rule or regulation or of any order, writ,
injunction or decree presently in effect, having applicability to Borrower, or
the certificate of incorporation or bylaws of Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or Credit
Agreement or any other agreement, lease or instrument to which Borrower is a
party or by which it or its properties may be bound or affected.

 

(c)                                  All of the representations and warranties
contained in the Credit Agreement are correct in all material respects on and as
of the date hereof as though made on and as of such date, except to the extent
that such representations and warranties relate solely to an earlier date.

 

4.                                      References. All references in the Credit
Agreement to the “Agreement” shall be deemed to refer to the Credit Agreement as
amended hereby; and any and all references in the Loan Documents to the Credit
Agreement shall be deemed to refer to the Credit Agreement as amended hereby.

 

5.                                      No Waiver.  The execution of this Fifth
Amendment and of any documents related hereto shall not be deemed to be a waiver
of any Default or Event of Default under the Credit Agreement or breach, default
or event of default under any Loan Documents or other document held by Agent or
Lenders, whether or not known to Agent or Lenders and whether or not existing on
the date of this Fifth Amendment.

 

6.                                      Release.  Borrower and Guarantors by
signing the Acknowledgment and

 

3

--------------------------------------------------------------------------------


 

Agreement of Guarantors set forth below, each hereby absolutely and
unconditionally releases and forever discharges the Agent, Lenders and L/C
Issuers, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which Borrower or Guarantors has had, now has or has made claim to
have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Fifth Amendment, whether such claims, demands and causes of
action are matured or unmatured or known or unknown.

 

7.                                      Costs and Expenses. Borrower hereby
reaffirms its agreement under the Credit Agreement to pay or reimburse Agent,
Lenders and L/C Issuer on demand for all reasonable costs and expenses incurred
by Agent, Lenders and L/C Issuer in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, Borrower specifically
agrees to pay all reasonable fees and disbursements of counsel to Agent, Lenders
and L/C Issuer for the services performed by such counsel in connection with the
preparation of this Fifth Amendment and the documents and instruments incidental
hereto.  Borrower hereby agrees that Agent may, at any time or from time to time
in its sole discretion and without further authorization by Borrower, make an
Advance to Borrower under the Credit Agreement, or apply the proceeds of any
Advance, for the purpose of paying any such fees, disbursements, costs and
expenses.

 

8.                                Miscellaneous. This Fifth Amendment and the
Acknowledgment and Agreement of Guarantors may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this Fifth Amendment by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Fifth
Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date first written above.

 

 

MVC CAPITAL, INC.

 

 

 

 

 

 

By:

/s/ Michael T. Tokarz

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

 

 

 

 

SANTANDER BANK, N.A.,

 

as Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Pierre A. Desbiens

 

Name:

Pierre A. Desbiens

 

Title:

 

 

 

 

 

By:

/s/ Mark Metsky

 

Name:

Mark Metsky

 

Title:

 

 

 

 

 

 

WINTRUST BANK, as Lender

 

 

 

 

By:

/s/ John Paul Hills

 

Name:

John Paul Hills

 

Title:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

 

The undersigned, each a Guarantor of the Indebtedness of MVC Capital, Inc. (the
“Borrower”) to Santander Bank, N.A. ( “Agent”) for itself, as a lender, and as
agent for the other lenders (the “Lenders”) signatory to that certain Credit and
Security Agreement dated as of December 9, 2015 by and among the Borrower, the
Lenders, and the Agent, pursuant to the Guaranty Agreement dated as of
December 9, 2015 (the “Guaranty”), hereby (i) acknowledges receipt of the
foregoing amendment; (ii) consents to the terms and execution thereof;
(iii) reaffirms its obligations to Agent, Lenders or L/C Issuer pursuant to the
terms of the Guaranty; and (iv) acknowledges that the Agent and Lenders may
amend, restate, extend, renew or otherwise modify the Credit Agreement and any
indebtedness or agreement of the Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty for all of the Borrower’s present and future
indebtedness to the Agent and Lenders.

 

 

MVC FINANCIAL SERVICES, INC.

 

 

 

 

 

 

By:

/s/ Michael T. Tokarz

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

 

 

 

 

MVC CAYMAN

 

 

 

 

 

 

By:

/s/ Michael T. Tokarz

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

 

 

 

 

MVC GP II, LLC

 

 

 

 

 

 

By:

/s/ James Pinto

 

Name:

JAMES PINTO

 

Title:

 

 

 

 

 

 

MVC PARTNERS LLC

 

 

 

 

 

 

By:

/s/ Michael T. Tokarz

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

Date:   May 7, 2018

 

--------------------------------------------------------------------------------